Oliver, Chief Judge:
This appeal for reappraisement relates to certain steam traps, exported from Canada and entered at the port of Niagara Falls, N.Y.
It is agreed between the parties that the steam traps in question are the same in all material respects as those which were the subject of United States v. A. N. Deringer, Inc., 46 Cust. Ct. 762, A.R..D. 127, the record in which case was incorporated herein by consent.
Stipulated facts, upon which this appeal has been submitted, establish that the proper basis for appraisement of the steam traps in question is statutory cost of production and that such value therefor is Canadian $10.97 each, and I so hold.
Judgment will be rendered accordingly.